Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the apparatus of claim 1, and the method of claim 14 incorporating the apparatus as recited therein, are indefinitely defined herein with respect to the through-hole of the seal removal tool
Presently, the claims recite “…and a through-hole parallel to the said piercing direction and off-set from said piercing tip.”  The geometry and orientation sought for the claimed “through-hole” are indefinitely defined herein as the claim has set forth a relationship with respect to a piercing direction, which is both drawn to a direction (and not a physical medium) and to a process recitation, that does not provide to clearly set forth the structural arrangement and confines of the sought “through-hole” of the seal removal tool.

	This is additionally seen in subsequent recitations within the claims, including the usage of “the piercing direction” as well as further references to “said piercing direction,” and clarification is required as to the relative structural arrangement sought with the respectively-referenced elements of the apparatus.
	Additionally, the metes and bounds of the structural arrangement of the apparatus of claim 1 and the method incorporating such as in claim 14 are indefinitely defined with respect to the “piercing probe guide…” of the claims.  Herein, the claims do not provide to structurally and/or functionally relate the piercing probe guide within the apparatus so as to provide for the sought operative embodiment.  For example, is the piercing probe guide related to the seal removal tool?
	Clarification is required.
	
	With regard to claim 3, the recitation “the maximal distance of travel” lacks proper antecedent basis in the claims, and clarification is required with respect to such selected spring constant.

	With regard to claim 16, the further steps to the method of claim 12, at least with respect to “pipetting an assay reagent into the well” is/are indefinitely understood herein.  Independent claim 12 already calls for pipetting an assay reagent into the sample well in step (d).  While it is noted that step (c) provides an alternative-type 
Does Applicant intend that this step in claim 16 is an additional amount of reagent pipetted?  A different reagent also pipetted?
Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.




Claims 1-5 and 9-11, as best understood, are rejected under 35 U.S.C. 102e as being anticipated by Ozbal (US Patent Pub. No. 2005/0223822).
With regard to claim 1, Ozbal discloses a sealed multi-well assay plate 110 (with seals 116), a seal removal tool for removing seals, the seal removal too comprises a piercing probe 103 with a sealing piercing tip 107 and a through-hole (open area between outer tube 103 and inner tube 105) parallel to a piercing direction and offset from the piercing tip.  Ozbal further discloses a piercing probe guide (see fig. 5 and the unlabeled guide housing having an opening therein along which the piercing probe slides in the piercing direction), a pipetting probe 105 that is attached to the piercing probe guide and movably located in the through-hole such that it can be withdrawn into the piercing probe during pipetting operations, and a spring (see par. [0034) disposed in the opening in the piercing probe guide and arranged to couple the pipetting probe to the piercing probe, wherein the spring urges the piercing probe away from the piercing probe guide along the piercing direction.  With regard to claims 2 and 3, Ozbal discloses a commensurately-structured spring in as much as claimed and required herein and is said to be selected equivocally as claimed.  Further, the conditional process recitations  the piercing section with external surfaces that taper to a vertex so as to form the piercing tip 107 at one end of a piercing direction is pointed or has exposed edges that extend in a radial and axial direction from the tip 107, and the exposed cutting edges are positioned in the piercing section to align with the corners of said wells (see fig. 1, for example).  With regard to claims 7 and 11, a seal displacement section (area above tip 107), arranged adjacent to the piercing section along the piercing direction, that substantially conforms to, but is undersized relative to, the well openings of the individual wells as in cl. 11, with a cross-sectional shape, perpendicular to the piercing direction, wherein the cross-sectional shape (i.e., shape perpendicular to the piercing direction 107) of the seal displacement section is a circle (see Figs. 1-5, par.[0027], for example.)   With regard to claim 8, the piercing probe of Ozbal further includes a plate stop section 500 adjacent the seal displacement section (that reads on automated robotic motion control system attached to piercing probe that moves the piercing probe down into the wells, thereby defining the maximum and minimum distance of travel of the piercing probe into the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozbal.
Ozbal has been discussed above.
As discussed above, Ozbal discloses a piercing section, a seal displacement section, and plate stop section, but does not specifically disclose that the piercing section is pyramidal as claimed in claim 6, and does not specifically disclose that the cross-sectional shape is square or square with rounded corners as in claim 7.
Ozbal recognizes that the piercing section need only be able to pierce the seal (see paragraph [0026]).  However, the shape of the cross-sectional shape of the seal displacement section would have been an obvious matter of design choice to one of ordinary skill in the art to make the piercing section of Ozbal pyramidal, and the cross-sectional shape of the seal displacement section of Ozbal square (or square with rounded corners) since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. Furthermore, Applicant’s disclosure admits that the cross-sectional shape of the seal displacement section is not critical at page 21.  

Claims 6 and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozbal in view of Alavie et al. (US 2006/0210435), hereafter Alavie.

As discussed above, Ozbal discloses a piercing section, a seal displacement section, and plate stop section, but does not specifically disclose that the piercing section is pyramidal as claimed in claim 6.
Ozbal does not specifically disclose pipetting, from the pipetting probe, sample and/or assay reagent into the well, pipetting, from the pipetting probe, assay reagent into the well, as in cl. 12.
Ozbal does not specifically disclose washing the well, and illuminating the well, and applying an electrical pootentail to the well as in claims 16 and 18-20.
Alavie teaches an automatic analyzer including an apparatus for measuring a signal from wells of sealed multi-well assay plates (abstract).  With regards to claims 6-8, Alavie teaches the piercing section is pyramidal or conical, that is, the distal end is chiseled to a point with a pyramidal piercing section with exposed edges that extend in a radial direction from the tip (see fig. 15, for example).
With regards to claims 16-20, Alavie further discloses a method of detecting further comprising pipetting a sample into the well (see par.[0186], for example), pipetting an assay reagent into the well (see par.[0189], for example), washing the well (see pars.[0121,0189], for example; for certain types of assays, such as those involving separation of a solid phase), illuminating the well (see for example paragraph [00119,0191]), and applying an electrical potential to the well (see paragraph [0188]). The method further comprises repeating the method on one or more additional wells of the plate (see par.[0186], for example).



It would have been obvious to one of ordinary skill in the art to modify the geometry of the piercing section to be pyramidal such as taught by Alavie in order to provide an obvious engineering design choice for a likewise purpose of a geometry that reasonably affords piercing of the seal, wherein a change in shape is generally recognized as being within the level of ordinary skill in the art. Furthermore, Applicant’s disclosure admits that the cross-sectional shape of the seal displacement section is not critical at page 21.  
Additionally, it would have been obvious to one of ordinary skill in the art to modify Ozbal to include steps pipetting sample and reagent, and of washing the well, illuminating the well, and applying an electrical potential to the well so as to provide for an automated methodology which provides for sample and reagent supplying in carrying out various sample and reagent preparations for various assays to be carried out therewith including use with sample preparation for assays involving solid phase separation, and with optical interrogation utilized in order to affect emission(s) to be detected for assay results of targets therein or parameters of the sample(s) in the well(s), as well as with electrochemical applications applying an electrical potential to the well in order to ascertain further measurement and parameters of the sample.  While Ozbal discloses aspirating the sample to be taken to a downstream instream for further processing, the modifications as discussed above are clearly within the ordinary skill of the artisan wherein the wells may be processed and prepared as discussed above and .

Claims 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozbal in view of Alavie and Caillat et al. (USPN 6,630,359), hereafter Caillat.
Ozbal and Alavie has been discussed above.
If the electrochemical probes in the wells of Alavie are taken as not providing an applied electrical potential to the well(s), than such a modification would have been obvious.
Caillat discloses a microsystem with multiple points for chemical or biological analysis (abstract).  Caillat discloses providing microwells which include a counter electrode wherein an electric potential is applied between the counter and a reception electrode, which allows for chemical or biological assays/reactions to take place and be investigated (columns 1-5, for example).
It would have been obvious to one of ordinary skill in the art to modify Ozbal/Alavie to include applying electrical potential to the well such as taught by Caillat in order to provide an obvious architecture to be utilized in an mulitwell assay play for affecting reactions/assays with respect to chemical or biological analyses to be carried out that would be likewise appreciated by the analogous art of Ozbal/Alavie.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.